Title: From Thomas Jefferson to William Phillips, 25 June 1779
From: Jefferson, Thomas
To: Phillips, William



Sir
Williamsburgh June 25. 1779

Your favors of the 18th. instant came to hand yesterday. I had written that very day to Col. Bland to allow Lt. Campbell and Capt.  Bertling to come to the flag as was desired but no opportunity of sending my letter had occurred. Immediately on receiving your letters and knowing that Lt. Campbell was as far as Richmond on his way a permit was dispatched to him to come to the place where the flag lies and perform the several duties you desired, an officer of the commonwealth being directed to attend also. The interview was fixed to be on the 3d of July which was said to be as early as the superfluous clothing could be got down.
The appointment which has withdrawn me from the society of my late neighbors, in which character I with pleasure considered yourself, General and Madme. de Riedesel for that cause as much as any other is not likely to add to my happiness. The hour of private retirement to which I am drawn by my nature with a propensity almost irresistible, and which would again join me to the same agreeable circle, will be the most welcome of my life.
Should any event take place which should render your removal necessary, tho’ I foresee no probability of such an one, you may be assured of receiving the earliest intelligence which I may be permitted to give according to your desire: and that I shall in every circumstance which shall depend on me endeavor to make the situation of the officers and soldiers of the Convention troops as comfortable as possible, warranted as I have no doubt I shall be, by a continuance of proper conduct within them. This has authorized me particularly to assure you that no impediment can arise on my part to the excursion proposed by your family and Genl. Reidesell’s to the Berkeley springs for your amusement: tho’ I foresee that it will lessen the satisfaction of the short recess from business which I have a hope of being able to take within a few weeks.
